              Case 4:20-cv-08238-JSW Document 13 Filed 02/24/21 Page 1 of 1



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendants
     Benja Incorporated
 6   Andrew J. Chapin
 7
 8                               UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11                                              –ooo–
12    SECURITIES AND EXCHANGE                            Case No. 20-CV-8238-JLW
13    COMMISSION,

14                  Plaintiff,

15    vs.                                                NOTICE OF APPEARANCE
                                                         _____________________________
16    BENJA INCORPORATED and ANDREW J.
17    CHAPIN,

18                  Defendants.
                                                /
19
            Randy Sue Pollock, on behalf of Andrew J. Chapin and Benja Incorporated, hereby
20
     enters her general appearance, in this case.
21
     Date: February 24, 2021                            Respectfully submitted,
22
23
24                                                      ____________/s/_____________
                                                        RANDY SUE POLLOCK
25                                                      Counsel for Benja Incorporated
                                                        Counsel for Andrew J. Chapin
26
27
28
